REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record: HOU et al. (US 2018/0199346 A1) disclose a 
method of configuring a sidelink transmission power by a vehicle-to-everything (V2X) user equipment (UE) in a wireless communication system, the method comprising:	receiving, from a base station (BS), a first parameter for sidelink link quality or a second parameter for downlink link quality; 
	configuring a transmission power for at least one of a sidelink control channel or a sidelink data channel based on a sidelink pathloss or a downlink pathloss according to the receiving of the first parameter or the second parameter; and
	transmitting, to a receiving V2X UE, the sidelink control channel or the sidelink data channel based on the configuring V2X UE, the sidelink control channel or the sidelink data channel based on the configured transmission power, see figure 16.

    PNG
    media_image1.png
    358
    552
    media_image1.png
    Greyscale


([0093]: “The V2X device receives a power control parameter sent by the base station, and for example, may obtain a path loss”).
The prior art made of record fails to teach or render obvious “determining a 
transmission power for a physical sidelink shared channel (PSSCH) transmission, based on the one or more first parameters and the one or more second parameters; and performing the PSSCH transmission to a receiving V2X UE, based on the transmission power, wherein the transmission power includes: a first transmission power for a first PSSCH transmission in one or more first symbols where a physical sidelink control channel (PSCCH) is not transmitted and a second transmission power for a second PSSCH transmission in one or more second symbols wherein the PSCCH is transmitted.”

    PNG
    media_image2.png
    540
    504
    media_image2.png
    Greyscale

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412